Motion granted to thg extent of staying the enforcement and effect of the said order entered October 9, 1959, pending the hearing and determination by this court of the appeal taken by the defendant-appellant from said order, and permitting the defendant to enter judgment in his favor in the action pending in the City Court of the City of New York, New York County, between Stanley Epstein, as plaintiff, and Deep South Oil Company of Texas, as defendant, and in the action pending in the Supreme Court of the State of New York, County of New York, between Stanley Epstein, as plaintiff, and Deep South Oil Company, Inc., as defendant, unless the respondent continues the undertaking in the amount of $14,000, heretofore filed in the office of the Clerk of the County of New York, on October 19,1959, pursuant to the order to show cause herein, dated October 15, 1959, in full force and effect pending the hearing and determination of the appeal. In all other respects, the motion is denied. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.